     Case 2:19-cv-02142-RFB-DJA Document 8 Filed 01/30/20 Page 1 of 2



 1   GARY E. SCHNITZER, ESQ.
     Nevada Bar No. 395
 2   KRAVITZ, SCHNITZER & JOHNSON, CHTD.
     8985 South Eastern Avenue, Suite 200
 3   Las Vegas, Nevada 89123
     Telephone: (702) 222-4142
 4   Facsimile: (702) 362-2203
     Email: gschnitzer@ksjattorneys.com
 5   Attorney for Defendant
     LexisNexis Risk Solutions Inc.
 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                                       DISTRICT OF NEVADA

10

11   DALE C. BURNS,                                    Case No. 2:19-cv-02142-RFB-DJA

12                      Plaintiff,                     STIPULATION AND ORDER TO EXTEND
                                                       TIME TO ANSWER OR OTHERWISE
13   v.                                                PLEAD

14   EARLY WARNING SERVICES, LLC                       (FIRST REQUEST)
     LEXISNEXIS RISK SOLUTIONS INC.,
15
                        Defendants.
16

17

18          Pursuant to Local Rule IA 6-1 of the United States District Court for the District of Nevada,

19   Defendant LexisNexis Risk Solutions Inc. (“Defendant”) and Plaintiff Dale C. Burns (“Plaintiff”)

20   (collectively “the Parties”), by and through their respective counsel, stipulate as follows:

21          1.      Plaintiff filed the First Amended Complaint for Damages on December 18, 2019.

22          2.      Defendant was served with the First Amended Complaint for Damages on

23   December 19, 2019.

24          3.      Defendant’s deadline to answer or otherwise respond to Plaintiff’s First Amended

25   Complaint was January 9, 2020.

26          4.      The undersigned counsel for Defendant was recently retained, and is in the process

27   of obtaining proper documents in order to address specific allegations made in Plaintiff’s First

28   Amended Complaint.
     Case 2:19-cv-02142-RFB-DJA Document 8 Filed 01/30/20 Page 2 of 2



 1          5.     The Parties agreed to an extension for Defendant to answer or otherwise respond

 2   to Plaintiff’s First Amended Complaint on January 8, 2020, allowing Defendant to formulate a

 3   response up to and including February 10, 2020.

 4          6.     This is the first request by Defendant seeking such extension.

 5          In consideration of the foregoing, and for good cause, it is hereby STIPULATED AND

 6   AGREED by and between the Parties, that Defendant LexisNexis Risk Solutions Inc. shall have up

 7   to and including February 10, 2020 to file an answer or otherwise respond to Plaintiff’s First

 8   Amended Complaint.

 9          IT IS SO STIPULATED

10          Dated this 30th day of January, 2020.

11

12    /s/ Miles N. Clark, Esq.                       /s/ Gary E. Schnitzer, Esq.
      Matthew I. Knepper, Esq.                       Gary E. Schnitzer, Esq.
13    Nevada Bar No. 12796                           Nevada Bar No. 395
      Miles N. Clark, Esq.                           KRAVITZ, SCHNITZER & JOHNSON, CHTD.
14    Nevada Bar No. 13848                           8985 South Eastern Avenue, Suite 200
      KNEPPER & CLARK LLC                            Las Vegas, Nevada 89123
15    5510 S. Fort Apache Rd., Suite 30              Telephone: (702) 222-4142
      Las Vegas, NV 89148-7700                       Facsimile: (702) 362-2203
16    Telephone: (702) 856-7430                      Email: gschnitzer@ksjattorneys.com
      Facsimile: (702) 447-8048                      Attorney for Defendant
17    Email: matthew.knepper@knepperclark.com        Lexis Nexis Risk Solutions Inc.
      Email: miles.clark@knepperclark.com
18
      David H. Krieger, Esq.
19    Nevada Bar No. 9086
      HAINES & KRIEGER, LLC
20    8985 S. Eastern Ave., Suite 350
      Henderson, NV 89123
21    Telephone: (702) 880-5554
      Facsimile: (702) 385-5518
22    Email: dkrieger@hainesandkrieger.com
      Attorneys for Plaintiff
23    Dale C. Burns

24
                                                    IT IS SO ORDERED.
25

26                                                  United States Magistrate Judge
27                                                  Datedthis
                                                          this_____
                                                               3rd day
                                                    Dated           dayof
                                                                        ofFebruary, 2020.
                                                                          January, 2020
28

                                                     -2-
